Citation Nr: 0921493	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The claim was remanded by the Board in August 2008.  It has 
been returned to the Board following the required 
development.  


FINDING OF FACT

As a result of diabetes mellitus, Type II, the Veteran 
requires an oral hypoglycemic agent and restricted diet; he 
does not require insulin or regulation of activities because 
of the diabetes; and he has not had episodes of ketoacidosis 
or hypoglycemic reactions requiring 1 or 2 hospitalizations 
per year or twice a month visits to a diabetic care.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, Type II, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher initial disability rating for 
diabetes mellitus, type II.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice in letters mailed in May 2005 and October 
2008.

Although the Veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  In 
addition, the Veteran has been afforded appropriate VA 
examinations.  The Veteran has identified no additional 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 20 percent rating is warranted for diabetes mellitus, Type 
II, requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is available where insulin, restricted diet, and regulation 
of activities are required.  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

Service connection for diabetes mellitus, type II, was 
granted by the RO in an October 2005 rating decision.  
Service connection has also been granted for erectile 
dysfunction as a complication of the diabetes.  It is 
assigned a separate noncompensable rating that is not at 
issue in this appeal.  

An October 2005 report of VA examination for diabetes 
reflects that the Veteran's diabetes was being treated with 
Glucotrol oral diabetic treatment and that he was not on 
insulin.  Private treatment records reflect control through 
oral medication.  

The report of a VA examination in January 2009 similarly 
reflects that he is not on insulin.  He reported one to two 
episodes of hypoglycemia per month, resolved by eating foods.  
He checks his sugar multiple times per day.  He reported no 
ketoacidosis or hyperglycemic episodes.  He also reported no 
hospitalizations for hypoglycemia, hyperglycemia, 
ketoacidosis or diabetes.  Currently, he was taking 
Glipizide.  

The examiner observed that the Veteran's diabetes did not 
affect his ability to work and noted that the Veteran was 
disabled due to heart disease.  The pertinent diagnosis was 
diabetes type II, not insulin dependent, normal 
BUN/creatinine function.  The examiner noted that he reviewed 
the claims folder.  

The preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent for the Veteran's 
service-connected diabetes mellitus.  VA examinations and 
treatment records show that the Veteran is on oral medication 
for his diabetes.  The VA examination report dated in 2009 
indicates that the Veteran had never been hospitalized for 
ketoacidosis or hypoglycemia, and that his treatment was that 
of a diet avoiding sugar as well as taking oral medications.  
None of the other post-service medical records reflects that 
the Veteran has had to regulate his activities because of his 
diabetes or that he takes insulin.

In view of the absence of any medical evidence showing that 
the Veteran takes insulin and requires regulation of his 
activities because of diabetes, an initial rating in excess 
of 20 percent is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating than 20 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his diabetes and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  He denied 
hospitalizations during his 2009 examination.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
current rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


